COPE, Judge
(specially concurring).
In my view there was at least one valid reason for the departure sentence with respect to the substantive offense — flagrant disregard for the safety of the three small children in the car, who were endangered by appellant’s conduct. See Scurry v. State, 489 So.2d 25 (Fla.1985) (finding departure reason valid, but not as applied to the facts there presented). Therefore, defense counsel’s advice was correct, and defendant had effective, not ineffective, assistance of counsel.